983 So.2d 915 (2008)
STATE of Louisiana
v.
William D. THURMAN.
No. 2007-KP-1986.
Supreme Court of Louisiana.
June 6, 2008.
In re Thurman, William D.;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. D, No. 102053; to the Court of Appeal, First Circuit, No. 2007 KW 1350.
Writ denied. Relator's claims concerning ineffective assistance of trial counsel lack merit, and relator must initially raise his request for an out-of-time appeal in the district court. See La.C.Cr.P. art. 926(A); State ex rel. Foret v. Cain, 505 So.2d 1139 (La.1987); See also State v. Counterman, 475 So.2d 336, 339-40 (La.1985).